Judge ROTHENBERG
dissenting.
I respectfully dissent.
I agree with the initial decision by the AU and with petitioners' contention that, since she lost no wages, claimant was not entitled to temporary disability benefits for the time she was able to work in her paid positions.
In order to be entitled to the maximum rate of compensation for temporary disability, it is axiomatic that an injured firefighter must first have a temporary disability for which compensation can be awarded. The purpose of temporary disability benefits is to compensate injured employees for wage loss during the recovery period after a compensable injury. Under the version of the Act in effect when claimant was injured as well as the current version, the rate of compensation for temporary disability is a percentage of the difference between the injured worker’s wages pre and post injury. See Colo.Sess.Laws 1988, ch. 49, § 8-51-102 at 379 and Colo.Sess.Laws 1987, ch. 51, § 8-51-103 at 388 (current versions at §§ 8-42-105 and 8-42-106, C.R.S. (1991 Cum.Supp.)). See Denny’s Restaurant, Inc. v. Husson, 746 P.2d 63 (Colo.App.1987). This assumes that the claimant’s wages at the time of the injury were higher than his or her post-injury wages, and that no modifications to a claimant's employment status or wages have occurred. See Hendricks v. Industrial Claim Appeals Office, 809 P.2d 1076 (Colo.App.1990) (where claimant’s injury resulted in 18 per cent reduction in pre-injury work capacity, but claimant’s pay raises resulted in no loss of total wages, it was error to simply compare her pre-injury and post-injury wages). Thus, this court said in Hendricks:
We hold that if a simple comparison between pre-injury and post-injury wages would distort the loss of earning capacity attributable to the injury, then the claimant’s post-injury wages must reflect the wage level in effect at the time of injury.
Here, claimant lost no wages. Nor, did she suffer a reduction in pre-injury work capacity as did the claimant in Hendricks v. Industrial Claim Appeals Office, supra. For these reasons, I conclude that the AU correctly found this claimant has no temporary disability. And, in my view, § 8-40-202(1)(a)(II), C.R.S. (1991 Cum. Supp.), which provides that the rate of compensation of persons accidentally injured while serving as volunteer firefighters “shall be at the maximum rate provided” by the Workers’ Compensation Act, does not apply here.
Although I am also concerned about future cases involving injured volunteer firefighters who lose wages from low paying employment, or those who lose no wages because they are unemployed, I believe that § 8-42-102(3), C.R.S. (1991 Cum. Supp.), when read in conjunction with § 8-40-202(l)(a)(II), allows the division in such cases to “fairly determine such employee’s average weekly wage.” Further, I do not agree that concern for such future claimants should govern the result here where a simple comparison between this claimant’s pre-injury and post-injury wages reflects, without distortion, that she lost no wages. Hendricks v. Industrial Claim Appeals, supra.
I would set aside the Panel’s decision and reinstate the AU’s order denying temporary disability benefits for those periods *111during which this claimant was employed at the same hours and wage rate as before her injury.